Britt, J.
Defendant’s two assignments of error relate to Judge Hall’s charge to the jury. He contends that His Honor failed to charge the jury “upon all the law as raised by the evidence, under G.S. 1-180”; also, that His Honor failed to charge the jury properly regarding the right of the defendant to defend his home.
We have carefully reviewed the charge and find that the learned trial judge properly charged the jury on all questions. He correctly instructed the jury regarding self-defense and other contentions of the defendant. Defendant’s assignments of error are overruled.
Although defendant’s counsel did not comply with our Rule 19 (d) (2), we have carefully reviewed the entire record. Defendant had a fair trial, free from prejudicial error, and the sentence imposed was within the limits prescribed by statute. The judgment of the Superior Court is
Affirmed.
Campbell and Morris, JJ., concur.